

SECOND AMENDMENT TO LEASE
THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
10th day of May, 2017 (the “Second Amendment Execution Date”), by and between
BMR-3200 WALNUT STREET LLC, a Delaware limited liability company (“Landlord”),
and ARRAY BIOPHARMA INC., a Delaware corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
July 7, 2006, as amended by that certain First Amendment to and Partial
Termination of Lease dated as of June 1, 2015 (the “First Amendment”)
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) from Landlord at 1865
33rd Street, 1885 33rd Street and 3200 Walnut Street in Boulder, Colorado;
B.WHEREAS, Landlord has completed a re-measurement of the Property, and Landlord
and Tenant desire to memorialize such re-measurement and the resulting changes
to the terms, conditions and provisions of the Existing Lease;
C.WHEREAS, Tenant has requested that Landlord extend the Additional TI Deadline
(as defined in the First Amendment) and Landlord is willing to extend the
Additional TI Deadline, subject to the terms, conditions and provisions of this
Amendment; and
D.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Rentable Area. Effective as of the Second Amendment Execution Date, the
Rentable Area of the Premises shall be approximately one hundred twenty-six
thousand five hundred thirty-five (126,535) square feet, subject to adjustment
pursuant to the terms of the Lease.
3.Basic Annual Rent. Effective as of the Second Amendment Execution Date, Basic
Annual Rent payable for the Premises shall be equal to Three Million Five
Hundred Fifty-Four Thousand Three Hundred Sixty-Eight and 15/100 Dollars
($3,554,368.15) (based upon Twenty-Eight and 09/100 Dollars ($28.09) per square
foot of Rentable Area), subject to continued upward adjustment in accordance
with Section 3(a) of the First Amendment.
4.Basic Monthly Rent. Effective as of the Second Amendment Execution Date, Basic
Monthly Rent payable for the Premises shall be equal to Two Hundred Ninety-Six
Thousand One Hundred Ninety-Seven and 35/100 Dollars ($296,197.35), subject to
continued upward adjustment in accordance with Section 3(a) of the First
Amendment.
5.Tenant’s Pro Rata Share. Effective as of the Second Amendment Execution Date,
Tenant’s Pro Rata share shall be equal to 85.75%.
6.Additional TI Deadline. The second to last grammatical sentence of Section
3(e) of the First Amendment is hereby amended by replacing the term “the date
that is twenty-four (24) months following the Extension Term Commencement Date”
with the term “December 31, 2017,” such that the Additional TI Deadline under
the First Amendment shall be December 31, 2017.
7.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord’s option and with counsel
reasonably acceptable to Landlord, at Tenant’s sole cost and expense) and hold
harmless Landlord and its affiliates, and their respective employees, agents,
contractors and lenders, for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by it or
claiming to have been employed or engaged by it.
8.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.
9.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Array BioPharma Inc.
3200 Walnut Street
Boulder, Colorado 80301


10.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
11.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
12.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
13.Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
14.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
BMR-3200 WALNUT STREET LLC,
a Delaware limited liability company


By:                        
Name:    Marie Lewis
Title:    Vice President, Legal


TENANT:
ARRAY BIOPHARMA INC.,
a Delaware corporation


By:                        
Name:    John Moore
Title:    General Counsel






BioMed Realty form dated 3/27/15